Citation Nr: 1733739	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a separate compensable evaluation for instability of the left knee.

2.  Entitlement to a separate compensable evaluation for instability of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, Virginia.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In its December 2015 remand, the Board noted that the Veteran had submitted an October 2012 claim for entitlement to recurrent clothing allowance and referred it to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.  However, the record does not reflect that any action has been taken with respect to this claim.  The Board still does not have jurisdiction over this issue, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Throughout the period of the appeal, the preponderance of the evidence reflects that Veteran's left knee disability has been manifested by no more than slight instability.

2.  Throughout the period of the appeal, the preponderance of the evidence reflects that Veteran's right knee disability has been manifested by no more than slight instability.


CONCLUSIONS OF LAW

1.  Throughout the period of the appeal, the criteria for a 10 percent rating (but no higher) for slight left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

2.  Throughout the period of the appeal, the criteria for a 10 percent rating (but no higher) for slight right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated August 2008.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, the requisite notice has been provided to the Veteran in a December 2009 Statement of the Case.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, Womack Army Medical Center records, and identified private records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded several adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Procedural History

In a February 2009 rating decision, the RO granted, in pertinent part, service connection for gouty arthritis, chondromalacia, and degenerative changes of the right knee and service connection for gouty arthritis and chondromalacia of the left knee and assigned a noncompensable disability rating for each knee, effective January 1, 2009.  The Veteran disagreed with the assigned ratings and perfected his appeal to the Board.

In February 2013, based on the Veteran's testimony at the October 2012 hearing that his bilateral knee disabilities had worsened since his last VA examination, the Board remanded the Veteran's claims to provide him with a more recent examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the Board also instructed the RO to obtain his outstanding treatment records from the Fayetteville VA Medical Center (VAMC) and the Total Rehabilitation Clinic (VA outsourced therapy); these records were obtained and associated with the evidence of record before the Board.

In a March 2015 decision, the Board granted an evaluation of 10 percent for each knee, based on painful motion.  The Board found there was no slight recurrent subluxation or lateral instability and declined to award separate compensable ratings for instability.  In November 2015, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand (JMR) to vacate and remand to the Board only the portion of the March 2015 decision that denied separate compensable ratings for instability of the knees.  The parties to the JMR agreed that the Veteran's knee disabilities were not flaring up during his January 2014 examination and instructed the Board to consider and discuss whether the Veteran's claims were more similar to Ardison v. Brown, 6 Vet. App. 405 (1994), when an examination during a flare-up was required, or the circumstances discussed in Voerth v. West, 13 Vet. App. 117 (1999), when an examination during a flare-up was not required.  The Veteran did not appeal, and the Court did not disturb, the portion of the Board's March 2015 decision which granted separate 10 percent disability ratings for each knee based on painful motion and implicitly denied ratings in excess of 10 percent.

In December 2015, the Board remanded the Veteran's claims consistent with the instructions in the JMR for an examination to assess the severity of his bilateral knee disabilities, which was performed in April 2016.  Additionally, the Board noted that there were outstanding physical and aquatic therapy records and that these should be obtained on remand, to include records which had been scanned into VISTA Imaging, but which were not associated with the evidence of record before the Board.  Finally, the Board instructed the RO to obtain all outstanding VA treatment records.  In January and February 2016, all identified outstanding private and VA records were obtained and associated with the evidence of record.

In an April 2016 rating decision, the RO implemented the Board's March 2015 grant of separate 10 percent disability ratings for each knee, based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thereafter, in an April 2016 Supplemental Statement of the Case, the RO increased the rating for the Veteran's right knee disability to 20 percent disabling, beginning April 8, 2016, based on Diagnostic Code 5258, which contemplates cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion to the joint.  See 38 C.F.R. § 4.71a.

In October 2016, the Board found an additional remand was required to obtain the Veteran's outstanding treatment records from the Womack Army Medical Center at Fort Bragg and the Fayetteville VAMC.  These outstanding records were obtained and associated with the evidence of record before the Board in October and December 2016.  Although the Board did not order a new examination, based on the receipt of those outstanding records, the RO afforded the Veteran another examination to determine the severity of his bilateral knee disability.  The Veteran's claims were thereafter readjudicated in a May 2017 Supplemental Statement of the Case and have now been properly returned to the Board.

Based on the foregoing, and as explained more fully below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. (2016).

Under Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted for slight knee impairment.  38 C.F.R. § 4.71a.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent rating is assigned for severe impairment.  Id.  Words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extra-schedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As noted above, the Veteran's appeal is limited to whether separate instability ratings are warranted for his left and right knee disabilities.  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

At an August 2008 QTC examination, the Veteran reported a history of right patellar tendon rupture five years prior, which was treated by conservative management.  He reported current symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, dislocation, and limitation of motion due to pain.  Pain was crushing, aching, sticking, and sharp and he rated the severity a 9/10, which was elicited by physical activity and sitting for long periods of time.  Pain was relieved by rest and medication (Mobic).  The Veteran reported he was able to function with knee braces and described functional impairment as, "if sitting for long periods, I have to elevate the legs to relieve pain.  After any long walking activity, I have to ice and then apply heat."  On examination, there was moderate crepitus in both knees; there was evidence of no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, recurrent subluxation, locking pain, or joint effusion.  The Veteran's gait was normal with no assistive devices.  There was no varus/valgus instability; Drawer test (which is used for initial clinical assessment of suspected rupture of cruciate ligaments) and McMurray's test (which is used to evaluate individuals for tears in the meniscus) were both negative.  Motor and sensory function were normal and bilateral knee reflexes were present and equal.  Radiology testing was negative.  The examiner diagnosed moderate bilateral chondromalacia and bilateral gouty arthritis.  Based on the overall physical examination, the examiner found that the Veteran's condition did not affect his functioning in his usual occupation or his activities of daily living.

A January 2009 right knee x-ray did not reveal any significant degenerative changes and the examiner's impression was a normal radiograph of the right knee.  A June 2009 right knee MRI revealed that medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were all intact.  A December 2010 VA x-ray report of the left knee did not reveal any evidence of degenerative arthritis.

In November 2011, the Veteran sought treatment for back and bilateral knee pain.  He indicated his bilateral knee pain increased with walking, negotiating stairs at times, and prolonged sitting with the knee flexed.  He further stated he was previously exercising, including walking, but stopped due to back and knee pain.  The Veteran also complained of back pain radiating down his posterior left leg to his knee intermittently.  Strength testing was 5/5 on left knee flexion, 4/5 on right knee flexion, and 5/5 on extension bilaterally, and gait was normal.

In January 2012, the Veteran was referred to physical therapy for treatment of low back pain, right lower extremity pain, and intermittent episodes of left knee pain.  The Veteran reported right knee pain, slight weakness in his right knee, and decreased activity tolerance due to pain.  The treatment plan included, among other things, right knee strengthening exercises.  On examination, range of motion testing was within normal limits and there was popping at the lateral right knee.  The examiner assessed no overall significant reduction in pain with activities of daily living, found the Veteran's goals were not achieved, and that he appeared to have plateaued with benefits from the aquatic program.

At a January 2014 VA examination, the Veteran reported flare-ups of his bilateral knee disabilities but the examiner failed to document the frequency or duration of the flare-ups.  The Veteran indicated that his flare-ups impacted the function of his knees because pain disturbed his sleep and stiffness made it difficult to stand or move.  On examination, joint stability testing was normal bilaterally and there was no evidence of patellar subluxation or dislocation.  The Veteran reported that pain and swelling made it more difficult to work, but did not make it impossible.  A January 2014 VA x-ray of the right and left knees revealed mild degenerative changes with no acute bony abnormalities.

In September 2014, an MRI was conducted on the Veteran's left knee based on the Veteran's complaints of insidious onset of pain in the center of his patella with new complaints of buckling.  The imaging report revealed suggestion of indistinct lucent bone lesion in the latera, proximal tibia and, although not clearly depicted on examination, the examiner found a possible lucent bone lesion in the medial patella.  The examiner suspected an old fracture defect associated with the fibular head and atherosclerotic calcifications were seen in the proximal lower left leg.  There was no evidence of joint effusion and the femoral tunnel was intact.

In September 2014, an MRI was also conducted on the Veteran's right knee based on a bone lesion seen on x-ray with recommendation for a follow-up MRI for further evaluation, which revealed patellar and quadriceps tendonitis as well as a lateral meniscal tear.  The Veteran was referred to physical therapy.  An October 2014 Womack Army Medical Center treatment record reflects a diagnosis of internal derangement of the lateral meniscus of the right knee.  A January 2015 treatment record reflects the Veteran was experiencing a flare-up of right knee pain that started the previous day causing pain, stiffness, and locking.  At a March 2016 appointment, the Veteran complained of right knee swelling and pain rated as a 9/10 for the past several days and indicated medication and alternating ice and heat was not alleviating pain.

At an April 2016 VA knee and lower leg examination, the examiner diagnosed right knee tendonitis/tendinosis, bilateral knee osteoarthritis, and bilateral knee patellofemoral pain syndrome.  The Veteran reported decreased mobility with pain in his bilateral knees.  He indicated his right knee was "always swollen" and "always pops" and that when his right knee swelling resolves, he has "a lot of instability."  He further stated his left knee popped a lot more than the right, he felt swelling internally, and experienced instability.  He acknowledged intermittent throbbing pain at a 7/10 underneath his right kneecap and intermittent dull pain at a 7/10 on the medial and upper left knee cap.  The Veteran stated he experienced flares of his right knee every couple months to where he could not bend his knee or walk normally; flares produced pain at a 10/10, which felt "like a sharp knife" and which was accompanied by stiffness, swelling, and skin that was "warm to touch."  He experienced left knee flares every three months at a 10/10 pain level; he described the pain as sharp, dull, and achy in nature.  Flares in both knees lasted approximately two weeks without medication and approximately a week and a half with medication.  The Veteran indicated he did not know what caused flare-ups but that they could occur after doing yardwork (mowing or raking) or when he was bending to pick things up.  He stated that due to a history of flares he has been given a medical note a "couple times" in the past year.  In 2016 he had one episode requiring medical care but stated he did not need a medical note for work because it occurred over the weekend.  The Veteran described his functional loss/impairment during flares as the inability to bend his knees, stoop, kneel, stand, or walk for periods longer than 10 minutes; climbing steps caused pain and swelling.  The Veteran stated that he previously took a nonsteroidal anti-inflammatory drug (NSAID) for knee pain with no relief.  He was now prescribed a different NSAID, which provided some relief, but he was still experiencing knee swelling; he used an ice pack for temporary relief.  He indicated that he was a recruiter for a truck driving school and that his job required him to walk around campus causing knee pain; sitting for long periods of time caused stiffness and achiness and he experienced difficulty walking around and sitting for periods greater than 20 minutes.  

On examination, the Veteran walked with an antalgic gait.  His bilateral knees exhibited loss of range of motion due to pain and stiffness and there was objective evidence of crepitus and tenderness to palpation of the knees with right knee suprapatellar compartment swelling.  The Veteran reported pain with weight bearing bilaterally but denied left knee pain at the examination and provided a history of left knee pain and popping with weight bearing.  The examination was not performed during a flare-up and the examiner indicated that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  Muscle strength testing was normal bilaterally and there was no muscle atrophy.  On joint stability testing of the right knee, anterior and posterior instability were normal, and medial and lateral instability were 1+.  With regard to the left knee, anterior, posterior, medial, and lateral instability were all normal.  The examiner documented a right knee meniscal tear with frequent episodes of joint pain, effusion, and "locking," which was diagnosed by a September 2014 MRI.  The Veteran reported occasionally using a brace for his bilateral knee disability and the examiner documented that the right knee brace was for support of right knee effusion with instability and also allowed for ambulatory support and balance of the contralateral left knee.  The examiner noted that radiographic evidence reflected the current physical examination and clinical findings of pain with decreased range of motion and right knee instability and effusion.  The examiner indicated that the Veteran's right knee meniscal tear caused right knee valgus/varus instability and chronic swelling/effusion, as well as left knee pain due to compensatory biomechanics for right knee instability, effusion, and pain.  There was slight reduction in muscle strength at a 4/5 on extension and flexion bilaterally and there was no evidence of muscle atrophy.

The Veteran was afforded another VA knee and lower leg examination in March 2017.  On that examination report, the examiner erroneously identified instability of the bilateral knees as being service-connected and listed this in the diagnosis section of the report.  The examiner also diagnosed mild bilateral multi-compartmental arthritis, based on January 2014 x-ray results.  The Veteran reported continued issues with both knees with dull, sometimes throbbing pain, resulting from long days on his feet or heavy exercise.  He reported his knees had been generally stable over the course of time and indicated he treated with medication and steroid injections.  He acknowledged flare-ups episodes of more severe pain affecting on knee or the other, or sometimes both at once.  He described his functional loss/impairment as difficulty playing with his kids, walking long distances, and mowing the grass and reported poor tolerance for prolonged standing.  On examination, there was no evidence of tenderness to palpation of the joint or soft tissue, pain with weight bearing, or crepitus bilaterally.  The Veteran was not examined during a flare-up but reported that pain caused functional loss during flare-ups.  Joint stability testing of both knees revealed normal posterior, medial, and lateral instability; anterior stability was slightly abnormal at 1+.  The Veteran denied using any assistive devices for his knees.  He described the functional impact as poor tolerance for extended walking, particularly on stairs, and indicated he had limited tolerance for jobs that required walking long distances over the course of the day.  The March 2017 VA examiner provided an opinion that the newly diagnosed osteoarthritis of the bilateral knees was mostly likely due to the Veteran's chronic instability, reasoning that instability results in altered weight-bearing and motion stresses on the knee, beyond those which the knee is designed to handle under normal, stable, functional conditions.

In his March 2009 Notice of Disagreement, the Veteran indicated his bilateral knee conditions caused him chronic pain and that it hurt to drive, stand, run, or walk for long periods of time.  In a January 2010 VA Form 9 (Substantive Appeal) the Veteran indicated his right knee hurt and that it felt like his knee was grinding bone to bone when walking.

At his October 2012 videoconference hearing before the Board, the Veteran testified that since his last VA examination, four years prior, he experienced a lot of popping in his knees, swelling, and limitation of motion, particularly in his left knee.  The Veteran further indicated that he was prescribed a brace for his left knee to keep it stable because it would sometimes give out on him.  He indicated his knee gave out on him "maybe once a week, maybe once a month" and that he experienced swelling two or three times a week, which required elevation, ice, heat, and/or an Icy Hot patch.  He testified that his bilateral knee disability affected his job because it would keep him out of work "sometimes maybe a couple days," when it would get real bad and swollen, which would last about three days.  He estimated he missed approximately two to three weeks a year due to his bilateral knee disability.  He indicated he was given a cane about two years prior because his knee was giving out on him at times and to help compensate for his altered gait, which was due to his knees and back.  

Following a thorough review of the medical and lay evidence of record, and with consideration of the benefit of the doubt doctrine, the Board finds that separate 10 percent ratings for right and left knee instability are warranted throughout the period on appeal.  The first objective medical evidence of right knee instability was at the April 2016 VA examination where the Veteran's medial and lateral instability was slightly abnormal at +1.  The first objective medical evidence of left knee instability was at the Veteran's March 2017 VA examination where anterior stability was +1.  The Board recognizes that the March 2017 examiner attributed the Veteran's bilateral knee degenerative changes, which were first found on January 2014 radiological imaging, to his bilateral knee instability.  Based on the foregoing, it follows that some instability existed which preceded these diagnoses.  Considering the Veteran's reports of instability, coupled with the medical evidence of record, the Board is affording the Veteran the benefit of the doubt in finding his bilateral knee disabilities have been manifested by slight instability throughout the period of the appeal.

Ratings in excess of 10 percent for knee instability are not warranted because there is no evidence that the Veteran's bilateral knee instability has been manifested by moderate instability (warranting a 20 percent rating) or severe instability (warranting a 30 percent rating).  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Objective medical evidence only demonstrates slight instability.  In April 2016, only medial and lateral instability were found on the right knee measuring at 1+ (0-5 millimeters) and anterior and posterior instability testing was normal; the left knee did not demonstrate any objective medical evidence of instability.  At the March 2017 VA examination, there was only evidence of slightly abnormal anterior instability bilaterally and there was no evidence of posterior, medial, and lateral instability.  Additionally, the Veteran only occasionally uses knee braces and has not reported any falls due to his bilateral knee disability.  With regard to frequency, the Veteran indicated at his October 2012 videoconference hearing that his left knee gave out on him "sometimes . . . maybe once a week, maybe once a month" and did not report any right knee instability.  Based on the foregoing, the Board concludes that the Veteran's bilateral knee disability is not manifested by moderate or severe instability, and that separate ratings in excess of 10 percent are not warranted under Diagnostic Code 5257.

The Board recognizes that the Veteran did not undergo examinations while experiencing flare-ups in his knees; however, following a review of the evidence, the Board finds that an examination is not required during a flare-up.  In finding so, the Board has considered the Court's holdings in Ardison v. Brown, 6 Vet. App. 405 (1994), when an examination during a flare-up was required, and Voerth v. West, 13 Vet. App. 117 (1999), when an examination during a flare-up was not required.

In Ardison, the veteran sought an increased rating for tinea pedis (athlete's foot), which was a chronic condition that would periodically worsen and spread to other parts of the veteran's body.  6 Vet. App. at 406.  The Court held that when a claimant's medical history reflects his condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Id. at 407.  The Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id. (citing 38 C.F.R. § 4.2).  

The veteran in Voerth was seeking an increased rating for a pilonidal cyst on his neck, which would periodically become inflamed.  13 Vet. App. 117.  In Voerth, the Court stated there were two characteristics that separated the facts of that case from Ardison.  Id. at 123.  First, the Court pointed out that occupational impairment is the primary component of the disability rating and that the veteran in Voerth had indicated that flare-ups did not impact his employment.  Id.  Second, in Ardison the worsened condition would last for weeks or months, while in the case of the veteran in Voerth, the worsened condition would last only a day or two.  Id.

After a review of the facts of the present case, the Board concludes VA was not required to provide the Veteran with a medical examination during his knee flare-ups.  In finding so, the Board points out that the current claims on appeal only pertain to instability of the knees.  Although at his April 2016 VA examination, the Veteran reported right knee flares every couple months and left knee flares approximately every three months, lasting one and a half to two weeks in duration, at no point in time in the record has the Veteran ever indicated that his flare-ups are manifested by instability.  Moreover, unlike in Ardison where the Veteran's condition consisted of stages of remission and recurrence, the evidence does not reflect that the Veteran's bilateral knee disability has ever been in a state similar to remission; he has consistently reported experiencing symptoms of varying severity daily, with flare-ups consisting of more severe symptoms.  Although there have been times when the Veteran's bilateral knee disability may have been more or less painful and caused more or less functional impairment, there is no evidence that his condition has ever manifested in an inactive state.  

In concluding an examination during a flare-up is not required in this case, the Board has also considered the impact of the Veteran's bilateral knee disability on his earning capacity.  At his October 2012 videoconference hearing, the Veteran reported that his knee disability would keep him out of work "sometimes maybe a couple days," when it would get "real bad and swollen" and testified that he missed two to three weeks a year due to his bilateral knee disability.  In the Ardison case, the veteran indicated his skin disability was so severe that it would preclude him from working for weeks or months at a time, which starkly contrasts with present case where the Veteran reported missing two to three weeks of nonconsecutive time from work throughout the year.  Therefore, the Board concludes that the current case is more similar to Voerth, rather than Ardison.  Based on the foregoing, the Board finds that the Veteran's bilateral knee disability falls short of the type of disability picture that would warrant an Ardison-based examination.

The Board has considered the Veteran's lay statements and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements are not competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes as this requires specialized education, training or experience, which he has not demonstrated he possesses.  See 38 C.F.R. § 3.159(a).

Consideration has also been given as to whether an extra-schedular rating is warranted.  Turning to the first step of the extra-schedular analysis, the Veteran uses a cane and braces for his bilateral knee disability, and the Board recognizes that the use of assistive devices is not contemplated by the Rating Schedule.  However, there is no evidence that the Veteran's disability picture is so unusual or extraordinary, with related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards.  Significantly, at his October 2012 videoconference hearing, the Veteran indicated his bilateral knee disability caused him to miss approximately two to three weeks of work a year.  At his January 2014 VA examination, the Veteran reported that pain and swelling made it more difficult to work, but did not make it impossible; he was not working at that time due to layoffs in the company.  The Board finds that it is expected that the Veteran's bilateral knee disability would cause some impairment in occupational functioning and that it may make it difficult to work.  However, because the Veteran's impairment in occupational functioning does not rise to the level of "marked interference," and absent frequent periods of hospitalization, extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b).  In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Although the Veteran has claimed that his bilateral knee disability has made it difficult to work, which is expected given the assigned compensable disability ratings, he has not claimed to be unemployable due to his bilateral knee disability.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above determinations, the Board has considered whether staged ratings would be appropriate.  While there may have been day-to-day fluctuations of the Veteran's bilateral knee disability, the evidence of record shows no distinct time period during which the Veteran's symptoms have varied to such an extent that ratings in excess of those assigned herein would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In fact, in awarding the Veteran separate 10 percent ratings for each knee based on instability, the Board has found that the bulk of the objective medical evidence does not reflect any evidence of instability.  In lieu of providing staged noncompensable and 10 percent ratings, the Board has considered the Veteran's lay statements and afforded him the benefit of the doubt by providing him with separate 10 percent ratings for each knee throughout the period of the appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Throughout the period of the appeal, a separate 10 percent disability rating for left knee instability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Throughout the period of the appeal, a separate 10 percent disability rating for right knee instability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


